Citation Nr: 0503929	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  01-03 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for idiopathic kidney stone formation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The veteran served on active duty in excess of 20 years, 
retiring in March 1992.   

This claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating 
decision, in which the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho granted entitlement to 
service connection for kidney stones and assigned a 
noncompensable evaluation for that disability, effective in 
January 2000.   

In a supplemental statement of the case issued in October 
2001, the RO increased the evaluation assigned the veteran's 
kidney disability to 10 percent, effective January 2000.  
Thereafter, in September 2002, the veteran testified in 
support of his claim at a hearing held at the RO before a 
Hearing Officer.  In July 2003, the Board Remanded this claim 
to the RO for additional action.  Before returning the case 
to the Board for appellate review, in a rating decision dated 
April 2004, the RO increased the evaluation assigned for the 
veteran's kidney disability to 30 percent, effective January 
2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks a higher initial evaluation for recurrent 
kidney stones, including on the basis of extraschedular 
factors.  Following REMAND by the Board in July 2003, the 
veteran was afforded VA examination as to the severity of his 
service-connected recurrent kidney stones.  The VA 
examination report references three emergency department 
visits in 2003.  Unfortunately, the clinical records of those 
emergency visits are not associated with the claim file, nor 
have updated treatment records been obtained since the July 
2003 Board Remand.  The most recent clinical records 
associated with the claims file, other than the February 2004 
VA examination report, are dated in September 2002.  It is 
not clear from the record that the clinical records from 
September 2001 to September 2002 are complete.

The veteran's VA and non-VA clinical records, including 
inpatient and outpatient records, from September 2002 to the 
present, must be obtained, to the extent possible, and 
complete VA records must be associated with the claims file.  
Because of the delay required by this remand, the veteran 
should also be afforded another VA examination as to the 
severity of recurrent kidney stones.

The Board notes that, because the appellant's disability 
rating claim has been in continuous appellate status since 
the original assignment of service connection, the evidence 
to be considered includes all evidence proffered in support 
of the original claim, including evidence as to variations in 
severity during the relevant period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Any additional actions which may be required as a result of 
changes in interpretation of the VCAA which may be issued 
after the date of this Board decision should also be 
completed.  See Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  Advise the veteran of the evidence 
required to substantiate his claim for an 
increased initial evaluation, including 
on the basis of extraschedular factors.  
Advise the veteran that it is his 
responsibility to identify any evidence, 
of any type, he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  If there are any 
additional documents, reports, or types 
of records which might substantiate his 
claim, he should identify such records.  
In any event, the veteran should be 
specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any treating VA 
facility other than the VA Medical Center 
in Boise, Idaho.  The veteran's current 
VA medical records, from September 2002 
to the present, in their entirety, 
including any and all emergency 
department records, radiology reports, 
surgical procedures, to include reports 
of any cystoscopy or other procedure 
related to the kidneys or to renal 
stones, and medication records, to 
include records of usage of narcotic 
medications, should be obtained and 
associated with the claims file.  

The VA clinical records associated with 
the claims file for the period from 
September 2001 to September 2002 should 
be reviewed for completeness, including 
whether there are any emergency 
department records, and medication usage 
records, for that period that should be 
added to the claims file. 

The veteran should be asked to provide 
the names and addresses, and appropriate 
releases for records, of any non-VA 
medical care providers, other than 
Mountain Home Air Force Base, who have 
treated him since September 2001 for his 
idiopathic kidney stone formation.  In 
particular, the veteran should identify 
any non-VA facility at which he sought 
emergency treatment, underwent radiology 
examination, or any surgical procedure 
related to his kidneys or to kidney 
stones.  

The veteran's complete records from 
Mountain Home Air Force Base, from 
September 2001 to the present, including 
radiology records, surgical records, and 
medication records, should be obtained.  

Any other identified records should be 
requested and associated with the claims 
file.

3.  The veteran should be advised of 
alternative types of records which might 
substantiate his claim for an increased 
evaluation, including insurance 
examinations, employment records 
reflecting time lost from work and the 
reason for loss of time, if the veteran 
has had any employment since January 
2000, statements from others who may have 
observed relevant symptoms or the impact 
of recurrent kidney stones on the 
veteran's activities, and the like.

4.  The appellant should be scheduled for 
a VA examination for the purpose of 
ascertaining the severity of his 
recurrent kidney stones from February 
2004 to the present.  The claims file, 
with the veteran's most recent treatment 
records associated, should be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  Any 
indicated tests should be accomplished.  
In particular, the examiner must describe 
and render an opinion as to the severity 
of the service-connected renal calculus 
disability, and its effect on the 
veteran's ability to obtain and retain 
employment, without regard to other 
medical disorders present, or the effects 
of that disability on the veteran's 
ability to perform activities of daily 
living and maintain his independence, if 
he is not employed.  If such a 
determination is not possible without 
resort to speculation, the examiner 
should so state.

5.  Thereafter, the RO should take such 
additional development action as it deems 
proper with respect to the claim.  
Following any additional development 
necessary under the circumstances of the 
case, the claim should be reviewed and 
readjudicated, with consideration given 
to the holding in Fenderson v. West, 12 
Vet. App. 119 (1999) pertaining to staged 
ratings.  If the determination remains 
adverse to the veteran, a supplemental 
statement of the case as to the issue on 
appeal should be issued.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


